Citation Nr: 0830513	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-36 294	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the  Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not voiced disagreement with the 
assignment of a 30 percent rating for post-traumatic stress 
disorder nor perfected an appeal with respect to this issue.

2.  There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.201 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201.

In July 2003, the veteran expressed disagreement with the 
RO's denial of service connection for post-traumatic stress 
disorder.  He properly perfected his appeal of that denial to 
the Board.  In April 2007, the Board remanded the matter to 
the AMC for further development and readjudication.  In 
October 2007, the AMC granted service connection for post-
traumatic stress and assigned an initial rating of 
30 percent.  Without the veteran expressing disagreement with 
the assignment of the rating or effective date, the AMC 
erroneously issued a Supplemental Statement of the Case on 
October 24, 2007, listing the issue on appeal as entitlement 
to a rating higher than 30 percent for post-traumatic stress 
disorder.

Based upon the foregoing, the Board finds that the veteran's 
appeal was satisfied by the AMC's grant of service connection 
for post-traumatic stress disorder in October 2007.  He has 
not voiced disagreement with the assignment of a 30 percent 
rating for post-traumatic stress disorder nor perfected an 
appeal with respect to this issue.  Indeed, nothing was 
submitted by the veteran following the grant of service 
connection.  Accordingly, there is no justiciable case or 
controversy currently before the Board as contemplated by 38 
U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  
Consequently, in the absence of any justiciable question, the 
appeal must be dismissed for lack of jurisdiction.  There is 
no prejudice to the veteran with respect to appealing the 
assignment of the 30 percent initial rating for post-
traumatic stress disorder, or the effective date assigned for 
the grant of service connection, as long as such appeal 
otherwise meets the governing legal requirements.  


ORDER

The appeal is dismissed without prejudice for lack of 
jurisdiction.  





		
Richard C. Thrasher
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


